Citation Nr: 1141570	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010 and May 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic lumbar spine disorder did not onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2008.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a probative medical opinion (i.e. a medical opinion supported by rationale) as to the etiology of the lumbar spine disorder, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that the Veteran has contended that the March 2009 VA examiner was biased against him.  Review of the examination record does not support this contention, however; there is no objective evidence of bias against the Veteran, and the examiner noted review of the claims file and provided adequate rationale and findings which support his opinion.  Thus, the Board finds the examination and opinion were adequate and a remand is not necessary.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran believes service connection is warranted for his lumbar spine disorder.  He has reported that he first had severe pain in the back when doing leg lift exercises during Basic Training.  He reports that he went to the clinic and reported the pain and was told to not do the exercises anymore.  See March 2008 statement.  He has also reported that his back continued to hurt from that time forward, and that he then exacerbated the problem as a result of injuries in approximately July 1971 and 1974 and the nature of his post-service occupation.  See March 2008 statement; February 2009 hearing transcript.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A February 1968 service treatment record reflects the Veteran's history of pain in the knees and right hip, congestion, and inability to touch his toes.  However, examination of the back revealed no objective pathology, and there is no indication in the record that the Veteran's inability to touch his toes was the result of a lumbar spine problem rather than a flexibility issue.  September 1968 service treatment records reflect the Veteran's history of low back pain with sitting up.  The Veteran reported that he had a bunk that sagged in the middle.  He was assessed with postural lumbosacral strain and provided a bedboard and medication.  Subsequent treatment records reflect no additional complaints of limited flexion or any other history possibly suggestive of a lumbar spine disorder.  The November 1970 separation examination record reflects normal clinical findings for the spine and a negative history as to recurrent low back pain.  

Worker's compensation records from September 1974 indicate that the Veteran "fell and hurt his back" and "slipped a disc" while "mopping the floor."  

A January 2008 private treatment record reflects the Veteran's history of lower back pain "for years."  The Veteran reported that he saw a chiropractor in the 1970s who showed him how to do some exercise manipulations that helped.  After examination and review of X-ray images, the Veteran was assessed with sacroiliac dysfunction.  A December 2008 treatment record reflects the Veteran's history of low back pain since service.  He reported that he began having problems during basic training and was told to avoid certain exercises and to use a bedboard and that the pain has "sort of come and go[ne]" ever since.  After examination and review of radiographic images, the Veteran was assessed with chronic back pain with lytic spondylolisthesis.  

A March 2009 VA examination record reflects the Veteran's history of intermittent low back pain since service.  After examination and review of the claims file, the Veteran was assessed with degenerative joint disease.  The examiner opined that the Veteran's current lumbar spine disorder was less likely than not related to his in-service complaints of low back pain.  The examiner noted that the Veteran had no back trauma during service and minimal non-exertional back pain which required minimal treatment and no loss of duty time.  The examiner added that the Veteran then suffered a significant back injury after a work-related fall for which he received workman's compensation in 1974.  The examiner believed the 1974 injury was the most likely causal factor leading to his current disorder.  

A May 2009 statement from a private physician reflects the Veteran's history of chronic low back pain since service.  The physician reported that "if [the pain] began when [the Veteran] was in the military, then [he] would have to believe that the military played a role in your symptoms."  The physician added that he would think "it was at least as likely that your activities played a role in the pain."  The physician added that the "bottom line is this is a common problem that really typically is not caused by one specific incident but by cumulative processes through an individual's life."  See May 2009 Aibers statement.  

A February 2010 statement from a private physician reflects a determination that the Veteran was seen twice in service for acute lumbar strain which got worse with sitting.  The physician noted that this was attributed to probable lack of good lumbar support due to bedding.  The physician noted that he did not have the 1974 Workers' Compensation notes to establish whether the Veteran's anterolisthesis was present at that time.  However, the physician believed that there was at least a 50/50 probability that the Veteran's lumbar disorder was caused by service and the "repetitive movements from marching and other duties that are established being in the military that could have caused or triggered his chronic back problems."  See Van Wehmeyer statement.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that a currently diagnosed lumbar spine disorder onset in service or is causally related to service.  The evidence, namely the service treatment records and Veteran's competent histories, indicates that the Veteran had lumbar spine pain during service; however, the competent and probative evidence does not suggest that a chronic lumbar spine disorder onset in service or existed continuously since service.  The service treatment records only depict one episode of lumbar spine pain (although there were two visits, both visits were for the same issue and occurred on the same day) and no evidence of a lumbar spine pathology or disorder, and although the Veteran reported a history of recurrent lumbar pain during service, this history is not corroborated by the medical evidence of record.  The Board acknowledges that the Veteran is competent to report his symptomatic history.  He is not competent to diagnose himself with a chronic lumbar spine disorder (as opposed to a distinct episodes of pain or even multiple episodes of acute disorder however), and based on the absence of corroborative medical findings, the normal clinical findings at separation, and the Veteran's negative history as to recurrent low back pain at separation, the Board finds the service medical evidence does not suggest the existence of chronic lumbar spine disorder during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board acknowledges that the Veteran has asserted that he had recurrent low back pain since service.   Although the Veteran is competent to report this history, the Board finds this history is not probative evidence that a chronic lumbar spine disorder onset during service because the history of continuous symptoms is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service:  specifically, the absence of a history of symptoms at separation.  

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed lumbar spine disorder and service, although it does include probative opinions against such a relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).   The Board acknowledges that the record includes two private opinions which suggest a link between service and the Veteran's lumbar spine disorder. The Board finds these opinions are not probative, however.   Initially, the Board notes that the May 2009 opinion does not provide  probative nexus evidence.  The Board acknowledges that the author reported that if the chronic pain onset in service, then he would have to believe the military played a role in the symptoms.  As discussed, above, however, the Board does not find that the Veteran had chronic symptoms in service.  Thus, this portion of the opinion lacks probative value.  Additionally, the Board finds the 2011 opinion does not provide probative nexus evidence:  the author does not provide sufficient explanation for how repetitive movements could trigger back problems, and based on the absence of a rationale and the speculative nature of the opinion, the Board finds it lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.    In contrast, the Board finds the VA examiner's opinion has probative value because it is based on a delineated rationale.  

In this case, the evidence does not document the existence of a chronic lumbar spine disorder until many years after service, notably after the Veteran injured his back in 1974.  The Board acknowledges the Veteran's argument that it is abnormal to "slip a disc" while merely mopping a floor and that the fact that he did so is indicative of a preexisting lumbar spine disorder.  The evidence dating in 1974 indicates that the Veteran fell prior to slipping the lumbar disc, however, and based on this highly probative evidence of a fall, the absence of probative evidence of a chronic low back disorder in service or prior to 1974, and the absence of a probative evidence suggestive of a link between the current lumbar spine disorder and service, the Board finds service connection is not warranted.  


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a lumbar spine disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


